Citation Nr: 1637202	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-30 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a neck disability.
 
2.  Entitlement to service connection for a right arm disability, to include as secondary to a neck disability.

3.  Entitlement to service connection for a headache and dizziness disability, to include as secondary to a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a bilateral hip disability.

7.  Entitlement to service connection for a bilateral hand disability.

8.  Entitlement to service connection for a bilateral elbow disability.

9.  Entitlement to service connection for a right eye disability.

10.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 7, 1969 to May 13, 1970, from December 20, 1990 to May 11, 1991, from May 13, 1999 to July 30, 1999, from December 28, 2001 to June 1, 2002, from February 28, 2003 to July 21, 2003, and from December 14, 2006 to January 5, 2007.  He also has additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

The Veteran testified before the undersigned at an October 2010 video conference hearing at the RO.  A transcript has been associated with the file.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Salt Lake City, Utah, which denied the above claims.  This case was previously before the Board in April 2011 and April 2014, when it was remanded for further development.  It returns now for appellate consideration.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to right eye and bilateral ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board apologies for the delays in the abjudication of this case. 


FINDINGS OF FACT

1.  The Veteran has a chronic neck disability related to an injury incurred while on active duty for training (ACDUTRA).

2.  The Veteran's right arm disability (radiculopathy) and headaches have been attributed to his now service-connected neck disability; the Veteran is not diagnosed with a disability manifested by dizziness.

3.  The Veteran's back and right knee disabilities had their onset in service or are otherwise etiologically related to his active service. 

4.  A preponderance of the evidence is against current bilateral hip, bilateral hand, and bilateral elbow disabilities.  





CONCLUSIONS OF LAW

1.  A neck disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).
 
2.  Right arm and headache disabilities are proximately due to or the result of his now service-connected neck disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  Back and right knee disabilities were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The basic criteria for service connection for bilateral hip, bilateral hand, and bilateral elbow disabilities are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Neck Disability

The Veteran contends he has a neck disability due to an in-service slip and fall accident.  The Veteran is currently diagnosed with degenerative joint disease of the cervical spine.  See September 2010 private treatment record.  Service personnel records reflect that the Veteran slipped on ice while on active duty.  See January 26, 2008 service treatment record.  He sought treatment for severe right shoulder and neck pain following the accident and was diagnosed with a muscle spasm. The Veteran was placed on light duty following this accident.  

Evidence in the file confirms that this injury occurred during a period of confirmed ACDUTRA. 

Under 38 U.S.C.A. § 101(24) 'active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.'  ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the reserve components. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Annual two-week training is an example of ACDUTRA.  Inactive duty training (INACDUTRA) is training duty, other than full time, performed by the reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, by active service, and from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).

The evidence reflects that the Veteran suffered an injury during ACDUTRA to his neck, statements throughout the record reflect that the Veteran continues to experience symptomatology associated with his neck.  Records reflect that the Veteran has undergone a discectomy and spine fusion. 

Consequently, the determinative issue is whether this current neck disability is related to his conceded neck injury while on ACDUTRA.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.').

The Board recognizes that there are no etiological opinions of record which relate the Veteran's current symptomatology to his ACDUTRA injury.  Nevertheless, the Board finds that the record demonstrates that the Veteran has suffered from a chronic neck disability since his ACDUTRA injury.  

Here, the Veteran is competent to report symptoms of persistent neck pain since his conceded neck injury, during ACDUTRA service.  The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Finally, the undersigned found the Appellant's personal testimony to genuine, credible, and consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  These competent and credible lay statements are highly probative evidence of chronicity of the Veteran's neck disability since his January 2008 injury. 

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for a neck disability.  
	 
Right Arm and Headache/Dizziness Disabilities

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Veteran is now service-connected for neck disability.  He asserts that his right arm and headache/dizziness disabilities are the result of this service-connected disability. This is primarily a medical issue.  

In this regard, a February 2009 VA examiner diagnosed the Veteran with chronic headaches noting that this is a residual of the Veteran's cervical spine fusion and consistent with tension headaches.  Additionally, the VA examiner noted that the Veteran's chronic numbness and loss of feeling in the right arm should be considered a residual of the cervical spine fusion.  He diagnosed the Veteran with C5 nerve root radiculopathy secondary to the discectomy and fusion.  

The Board finds that the claims for service connection for a right arm disability and for a headache disability, to include as secondary to his now service-connected neck disability, may be granted. Further discussion is simply not warranted.  The nature and extent of these problems related to the service connected disability are not before the Board at this time. 

With respect to the Veteran's contentions that he should also be service-connected for a dizziness disability, the Board notes that service treatment records do not reflect that the Veteran was treated for a dizziness disability in service. 

The Veteran was afforded a brain MRI in September 2006 to address his complaints of dizziness.  The examination results demonstrated unremarkable findings.  Significantly, the evidence does not reflect a diagnosis of a dizziness disability, providing highly probative evidence against this specific part of his claim. 

While the Board has considered the Veteran's complaints of dizziness symptoms, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The September 2006 MRI findings provide highly probative evidence against a service connection claim for a dizziness disability.  While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with a neurological disability.   As such a claim for service connection for a dizziness disability is denied.

Back and Right Knee Disabilities

The Veteran asserts that he suffers from a back and right knee disabilities associated with his in-service duties.  

The Board notes that a December 1988 medical examination, completed prior to a period of active service, noted complaints of right knee issues.  Nevertheless, in a November 1992 medical examination, the clinical evaluation of his knees was noted as normal.  Moreover, the Veteran has acknowledged that he broke his back in a motorcycle accident in 1974, when not on duty.  However, it is noted that in a January 1981 examination, following his accident, the examiner indicated that the clinical evaluation of the Veteran's spine was normal.  Although it was noted that the Veteran had broken his back in a 1978 motorcycle accident the examiner stated that there were no complications and no sequelae.  Therefore, the Board does not consider his back or right knee disabilities as preexisting to his subsequent periods of active service.

The Veteran has submitted a September 2010 opinion from his private treating physician which notes that he suffers from advanced degenerative joint disease of his back and right knee.  In rendering his opinion the physician considered the Veteran's descriptions of the physical activities required to fulfill his duties as an aircraft mechanic for the U.S. Air Force.  He opined that the activities required as an aircraft mechanic have resulted in the advanced degenerative arthritis that the Veteran now suffers with.  The physician noted that the work in the Air Force has extracted a heavy toll in the form of constant stiffness, pain and disability. 

Based on this opinion, the Board finds that the preponderance of the evidence is favorable to the Veteran's claims.  Accordingly, entitlement to service connection for back and right knee disabilities is granted.  Whether these should be compensable evaluations is not at issue before the Board at this time.  

Bilateral Hip, Bilateral Hand, and Bilateral Elbow

Service treatment records reflect that in April 1994 the Veteran suffered a spider bite on his left hand.  Treatment for his bilateral hips and bilateral elbows are not noted in his service treatment records. 

Although the Board recognizes that the Veteran was treated for a hand related issue in service, a detailed review of the post-service evidence fails to reveal diagnosed bilateral hip, bilateral hand or bilateral elbow disabilities, providing highly probative evidence against these claims. 

To confirm this fact, the Veteran underwent a February 2009 VA examination and was provided with X-rays for the claimed disabilities.  The VA examiner specifically noted that the Veteran did not have, bilateral hip, bilateral hand, or bilateral elbow disabilities.  

While the Board has considered the Veteran's complaints of hip, hand, and elbow pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The February 2009 VA examination provides highly probative evidence against these claims, notwithstanding some of the evidence in service that supports his claim for a hand disability.  In this regard, the post-service examination, as a whole, provides highly probative evidence against these claims.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with bilateral hip, bilateral hand or bilateral elbow disabilities.  

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of current bilateral hip, bilateral hand or bilateral elbow disabilities upon which to predicate a grant of service connection, there can be no valid claim for these benefits.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Importantly, it is essential for the Veteran to understand that even if we assume the existence of these problems, there is simply nothing that medically connects these issues to the Veteran's service.  

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, BVA hearing testimony, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded a VA examination for his bilateral hip, bilateral hand, and bilateral elbow disabilities in February 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination adequately addresses all of the Veteran's contentions and is adequate, as it is predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, the statements of the appellant, and determined that the Veteran did not demonstrate bilateral hip, hand or elbow disabilities. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in April 2011 and April 2014 for further development.  All those actions were accomplished, and there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

As the Veteran's claims for service connection for neck, right arm, headache, back and right knee disabilities are being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a neck disability is granted.

Service connection for a right arm disability, to include as secondary to a neck disability, is granted.

Service connection for a headache disability, to include as secondary to a neck disability, is granted.

Service connection for a dizziness disability is denied.

Service connection for a back disability is granted.

Service connection for a right knee disability is granted.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a bilateral elbow disability is denied.


REMAND

Unfortunately, another remand is required in this case with respect to his claims for right eye and bilateral ankle disabilities.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Right Eye-  The Veteran asserts that he continues to suffer from a right eye disability stemming from his active duty service.  A May 1990 treatment record noted that the Veteran had a painful right eye that was accidently injured while on duty on May 5, 1990.  He was diagnosed with foreign bodies in his eye.  A line of duty determination issued on May 16, 1990 found that the Veteran had injured his right eye while on duty when he accidently stuck a dirty screwdriver in his right eye.  He sought medical treatment for removal of embedded foreign bodies. 

The Veteran asserts that he has suffered from right eye issues since service.  It is unclear what his current diagnosis is associated with his right eye.  A February 2009 VA examination found that the Veteran did not have a diagnosis associated with his right eye and that his condition had resolved.  This is in contradiction to the Veteran's continuing reports of problems associated with his right eye.  The Board finds that an additional VA examination is necessary to determine the nature and etiology of any right eye disability. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

Bilateral Ankle- Service treatment records reflect that the Veteran sought treatment in March 1991 after he had fallen from a ladder several months prior.  The Board notes that the Veteran served on active duty between December 1990 and May 1991, thus placing this injury during a period of active service.  A right heel spur was noted.  At a February 2009 VA examination the Veteran was diagnosed with bilateral ankle arthritis. A heel spur was noted on his left heel at that time. An X-ray of his right ankle revealed osteoarthritis with a small spur.  In light of this evidence, the Board finds that a VA examination and etiological opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his right eye and bilateral ankle disabilities and their relationship, if any, to his military service, or any incident thereof.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should provide an opinion as to:

(a) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that his right eye disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service, to include a May 1990 injury. 

(b) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that his bilateral ankle disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service, to include an injury during his December 1990 through May 1991 service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


